Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

DATED April 15, 2002

BY AND BETWEEN

 

DYANCQ INTERNATIONAL, INC.

a Nevada corporation

(“Company”)

 

AND

 

Richard Valentine

(“Employee”)

 



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective April 15,
2002 (the “Effective Date”) between DYNACQ INTERNATIONAL, INC., a Nevada
corporation (the “Company”), and Richard Valentine (“Employee”). The Company by
this Agreement employs Employee and Employee accepts employment on the terms and
conditions that follow:

 

1. POSITION; DUTIES; PRINCIPAL OFFICE. Employee will be employed with the
titles, positions, and responsibilities (the “Duties”) of Vice
President-Operations and Marketing for the Company. Employee shall report
directly to the Company’s Chief Operating Officer.

 

2. SALARY. Employee will be paid an annual salary (the “Base Salary”) of
$175,000, payable in accordance with the normal payroll practices of the
Company.

 

3. TERM. The term of employment under this Agreement shall be a period of five
(5) years commencing on the Effective Date of this Agreement, and ending on the
fifth anniversary of such date, unless earlier terminated as provided in this
Agreement, or extended by mutual agreement of the Company and Employee.
Notwithstanding the foregoing, for a period of ninety (90) days following the
date of this Agreement (the “Probationary Period”), either party may terminate
the agreement with or without cause and Employee shall be entitled to receive
only his Base Salary on a pro rata basis to the date of termination. In the
event of a termination during the Probationary Period, any uvested Options, as
defined below, shall immediately terminate and the covenant not to compete in
Section 15 hereof shall immediately cease.

 

4. EXPENSES. Employee will be reimbursed for all reasonable expenses incurred in
the performance of Employee’s Duties.

 

5. EMPLOYEE BENEFITS AND VACATION. Employee will be entitled to participate in
the Company’s health plan and in any other benefit plans provided by the Company
to its employees, subject to Employee’s qualification to participate on the same
basis as other employees (length of service, health status, etc.). In addition,
Employee shall be entitled to a minimum three (3) weeks of paid vacation per
year, and additional time if needed and agreed to by the CEO.

 

6. EXECUTIVE BENEFITS. Employee will be provided an automobile allowance of
$750.00 per month to purchase and/or lease an automobile of recent make that
befits his professional and business status with the Company and shall be
eligible to participate in the Company’s executive bonus plans or programs which
may be adopted from time-to-time by the Company on the same or a similar basis
with the other executive officers of his level and productivity, subject to the
final determination and approval of the Compensation Committee of the Board of
Directors in its sole discretion in view of Employee’s existing benefits, bonus
participation, salary, stock options and other remuneration, all of which shall
be considered. A Bonus Plan will be established that will allow employee to
receive an annual bonus of 50% of his annual salary based on objective
performance parameters. After the end of the fiscal year, the Company’s board of
directors shall determine, in their sole discretion, which performance
parameters have been met by Employee and the Employee’s bonus shall be payable
on or before

 



--------------------------------------------------------------------------------

March 31 following such fiscal year. In the event Employee is entitled to a
bonus payment for service during a partial year, such bonus payment shall be
calculated on a pro rata basis for the months served during such year.

 

7. INCENTIVE STOCK OPTION GRANT - UPON EMPLOYMENT. Employee is hereby granted an
incentive stock option grant (the “Option”) pursuant to the ISO Agreement
referred to below under the Dynacq International, Inc. Year-2002 Stock Incentive
Plan (the “Stock Plan”) a copy of which has been provided to Employee, and is
attached hereto as Exhibit “A,” to purchase 100,000 shares of the Company’s
common stock, $.001 par value (the “Common Stock”) at an exercise price equal to
the Fair Market Value as defined in Section 2.22 of the Stock Plan ($6.07 per
share) which represents the closing sales price per share on the date the
Company and Employee agreed to the material Employment Agreement terms and
material Option terms, including the number thereof, the expiration date for
vesting and exercise, the exercise price, and other terms and conditions on
February 4, 2002, The right to purchase Common Stock issuable pursuant to the
Option will vest over a five-year period with: (i) 20% vesting the first year,
(ii) 20% vesting the second year, (iii) 20% vesting the third year, (iv) 20%
vesting the forth year, and (v) 20% vesting the fifth year, per full year of
employment. Notwithstanding anything in this Agreement to the contrary, with
respect to the grant of the Option, the terms thereof, the rights and
obligations of Employee with respect thereto or any ambiguity, conflict,
interpretive question or matter not specifically addressed and answered herein
which rise out of this Employment Agreement, the ISO Agreement or the Stock Plan
(the “ISO Issues”) the terms of the Stock Plan shall first control, secondly the
terms of the ISO Agreement shall control subject to the terms of the Stock Plan
and lastly the terms of this Employment Agreement shall control. If ISO Issues
remain after reviewing the foregoing agreements the Employee and Company agree
that the Compensation Committee (the “Committee”) shall be entitled to resolve
any ISO Issues as provided for in Section 3 of the Stock Plan and elsewhere
therein. In addition, the Company shall cause its Compensation Committee to
provide Employee with evidence of its separate and formal approval acting in its
official capacity of the ISO Agreement and this Agreement.

 

8. TERMINATION OF EMPLOYMENT – WITHOUT CAUSE. If Employee is terminated without
cause, all of Employee’s Options outstanding under the ISO Agreement (but only
to the, extent specifically provided for therein) and/or the Stock Plan (if not
previously forfeited and/or vested and subject to the terms of the ISO
Agreement) on the date of such termination shall immediately vest and become
immediately and fully exercisable for a period of three (3) months from the date
of termination, and Employee will receive six months severance pay (based on
Employee’s base salary during the year of termination) within 30 days of such
termination. In addition, Employee’s Non-Compete Covenant, set forth in Section
15 hereof shall immediately terminate.

 

9. CHANGE OF CONTROL - In the event of a “Change in Control,” as defined in the
Stock Plan (“Change in Control”), all of Employee’s outstanding incentive stock
options will immediately vest and become immediately and fully exercisable, as
provided herein or in any stock option or incentive agreement or in the Stock
Plan, whichever shall provide the greatest benefit to Employee as Employee may
elect, and if Employee is terminated within six (6) months following the
Change-in-Control (and the Company shall use its best efforts to require the
corporation acquiring control to assume the terms of this Agreement) other than
for cause, death

 



--------------------------------------------------------------------------------

or disability, Employee will receive six (6) months severance pay In addition to
the consideration provided for in Section 15 below for Employee’s Non-Compete
Covenant, if the covenant is not waived by the Company or its legal successor in
interest in its sole and absolute discretion.

 

10. EMPLOYMENT AGREEMENT. At such time as the Company enters into employment
and/or incentive agreements with its key employees, Employee shall have the
opportunity to negotiate for substantially equivalent terms with the Company and
the Company shall negotiate in good faith with Employee to achieve a result in
the best interests of the Company and its shareholders; provided, however, the
terms of this Employment Agreement shall not be changed unless Employee and the
Company (through the Compensation Committee) enter into a new written agreement,
duly executed by both parties, in form and substance satisfactory to each in
their sole and absolute discretion,

 

11. DIRECTORS AND OFFICERS INSURANCE. The Company and Employee shall negotiate
an Indemnification Agreement providing Employee with the maximum indemnification
provided by Nevada or other applicable law and such other permissible benefits,
including the advancement of expenses to Employee to cover reasonable defense
fees and costs, to the maximum extent permitted by applicable laws.

 

12. PROPRIETARY INFORMATION.

 

  (a) In connection with the performance of the Duties, the Employee
acknowledges that he will acquire Proprietary Information (as defined below)
from the Company and/or its affiliates (collectively the “Company Group”). The
use of the word Company in this Agreement shall also include when referring to
the rights or obligations of the Company or Employee hereunder shall include the
Company Group as appropriate or applicable in the context used. Accordingly, the
Employee agrees that all Proprietary Information acquired by him hereunder shall
be safeguarded with the same degree of control and care as a reasonably prudent
person would exercise with respect to his or her own similar information, and
that the same shall be returned to the owner of such Proprietary Information
upon the owner’s request.

 

  (b)

The Employee agrees (i) to treat in strict confidence any proprietary or other
confidential information received from the Company Group (whether tangible or
intangible), including, without limitation, client lists, lists of referral
sources, business prospects, pricing and cost information, operating results of
individual healthcare facilities, employees’ names, compensation and other
information, regulatory and legal issues, accounting and reporting matters,
trade secrets, patents, copyrights, concepts, inventions, processes, formulas,
know-how, data and information, whether such information is of a technical or a
business nature, and all copies of any of the foregoing whether or not in
writing or in any electronic or computer storage medium (“Proprietary
Information”), (ii) that he will not disclose any Proprietary Information to
third parties, except as specifically permitted herein, and (iii) that he will
not use any

 



--------------------------------------------------------------------------------

 

Proprietary Information for any purpose not contemplated by this Agreement
without the written permission of the Company, including any use for personal
gain or benefit whether directly or indirectly.

 

  (c) Information that is to be excluded from the term “Proprietary Information”
is any intonation that:

 

  (i) has been published or is otherwise in the public domain at the time of the
disclosure;

 

  (ii) becomes public through no fault of Employee or of the party receiving
such information;

 

  (iii) was already in the possession of Employee prior to employment or the
party receiving such information is rightfully in possession thereof without
knowledge of, or a breach of, any applicable confidentiality requirements or
other restrictions;

 

  (iv) is obtained from a third party who is lawfully in possession of said
information and is not subject to a contractual or fiduciary relationship to the
party receiving or providing such information or any other person; or

 

  (v) is disclosed pursuant to a mandatory requirement of a governmental agency
or by operation of law.

 

  (d) The provisions of this Section 12 shall apply for so long as Employee
provides services to the Company Group in any capacity, whether or not pursuant
to this Agreement, and shall survive the termination of this Agreement for so
long as the information remains Proprietary Information,

 

13. INTELLECTUAL PROPERTY RIGHTS. Except for Proprietary Information owned by
the Employee which is designated in writing to the Company prior to the
execution hereof as Exhibit “B” hereto, the Employee agrees that all ideas,
proposals, valuation processes, Ambulatory Surgical Centers (“A&S”) and Surgical
Hospital economic models, profiles or operating processes or architectural
designs, insights, knowledge, writing, drawings, inventions, designs, parts,
machines or processes developed as a result of, or in the course of, the Duties
rendered to the Company Group or by the Employee during the term of this
Agreement, whether or not patentable or subject to copyright, shall be the
property of the Company Group. Subject to the foregoing exception, the Employee
herewith assigns all rights in the foregoing intellectual property to the
Company Group and shall supply all assistance, both while an Employee of the
Company and after leaving the Company, reasonably requested in securing for the
Company Group’s benefit any patent, copyright, trademark, service mark, license,
right or other evidence of ownership of any such intellectual property, and
shall provide full information regarding any such item and execute all
appropriate documentation prepared by the Company Group in applying or otherwise
registering, in the name of the appropriate entity comprising part of the
Company Group, all rights, to any such item. The Employee shall prominently mark
all written

 



--------------------------------------------------------------------------------

information with an appropriate legend that the material contained therein is
the property of the Company and that the information is confidential and
proprietary and not to be reproduced or used by other parties. The Company Group
shall have the right to sell, or grant licenses to use, any of such intellectual
property to others, including, without limitation, any such intellectual
property derived from any business practices journal prepared in connection with
the Duties provided. If the Employee’s assistance is required after the
departure of the Employee from the Company, the Company will reimburse Employee
for any out-of-pocket expenses incurred in the performance of the needed
assistance.

 

14. TERMINATION OF EMPLOYMENT.

 

  (a)

FOR CAUSE. Nothing herein shall prevent the Company from terminating the
Employee, without prior notice, for “Cause” (as hereinafter defined), in which
event the Employee shall be entitled to receive his Base Salary on a pro rata
basis to the date of termination. In the event of such termination for Cause,
all other rights and benefits the Employee may have under any employee benefit,
bonus and stock option plans and programs of the Company shall be determined in
accordance with the terms and conditions of Section 15 of this Agreement and any
loans, advances or undocumented expenses (not previously included by the Company
in a W-2 or Form 1099) shall be immediately due and payable. The term “Cause”
shall mean (i) the Employee has committed a willful serious act, such as fraud,
embezzlement or theft, against the Company, intending to enrich himself at the
expense of the Company, (ii) the Employee has been convicted of a felony (or
entered a plea of nolo contendere to a felony charge), (iii) the Employee has
engaged in conduct that has caused material injury, monetary or otherwise, to
the Company, including the violation of any material law or regulation
applicable to the Company, (iv) the Employee, in carrying out his Duties
hereunder, has been guilty of gross neglect or gross misconduct, or any act or
omission involving intentional misconduct or a knowing violation of law, (v) the
Employee has refused to carry out his Duties as they now exist or as changed
from time-to-time or to follow the reasonable written direction of the Board of
Directors of the Company or any senior officer and, after receiving written
notice to such effect from the Compensation Committee, and the Employee fails to
cure the existing problem within fifteen (15) days, with notice not being
required if it is determined the problem is not curable, (vi) the Employee has
materially breached this Agreement and has not remedied such breach within
fifteen (15) days after receipt of written notice from the Compensation
Committee that a breach of this Agreement has occurred (written notice being
required only if the breach can be remedied or cured), or (vii) the Employee has
breached (as determined by legal advice of independent outside counsel appointed
by the Compensation Committee) any legal duties to the Company provided by the
laws of its state of incorporation, whether Nevada or any other state (if
reincorporated by merger or otherwise to another state), including, primarily,
those applicable to officers and directors including, but not

 



--------------------------------------------------------------------------------

 

limited to, breach of the duty of loyalty, receiving improper benefits, not
disclosing material conflicts of interest or an act or omission for which the
liability of an officer or director is expressly provided for by statute.

 

  (b) DEATH. If the Employee dies, this Agreement shall terminate on the date of
death. In the event of such termination due to death, all other rights and
benefits the Employee (or his estate) may have under the employee benefit, bonus
and/or stock option plans and programs of the Company, generally, shall be
determined in accordance with the terms and conditions of such plans and
programs.

 

  (c) DISABILITY. In the event the Employee suffers a “disability” (as
hereinafter defined), this Agreement shalt terminate on the date on which the
Disability occurs and the Employee shall be entitled to his Base Salary for six
(6) months offset by any disability pay under the Company’s disability insurance
program or any applicable disability policy even if the policy is net maintained
by the Company. In the event of such termination due to Disability, all other
rights and benefits the Employee may have under the employee benefit, bonus
and/or stock option plans and programs of the Company shall be determined in
accordance with the terms and conditions of such plans and programs. For purpose
of this Agreement, “Disability” shall mean the inability or incapacity (by
reason of a medically determinable physical or mental impairment) of the
Employee to perform the duties and responsibilities related to the job or
position with the Company described in Section 1 for a period that can be
reasonably expected to last more than ninety (90) days. Such inability or
incapacity shall be documented to the reasonable satisfaction of the Company by
appropriate correspondence from registered physicians reasonably satisfactory to
the Company. Nothing in this Section 14 or in this Agreement shall be deemed to
require or permit the Company to take an illegal or wrongful act under the
Americans with Disabilities Act or any other applicable law or regulation.

 

  (d) CESSATION OF OPERATIONS. In the event the Board of Directors determines
that the Company should cease operations, whether through dissolution and
liquidation or otherwise, this Agreement shall terminate thirty (30) days
following the date of such determination or at such earlier time as the parties
may agree. In such event: (i) Employee shall be entitled to receive his Base
Salary for six (6) months after termination of his employment hereunder, as
liquidated damages under this Agreement, (ii) the Company shall be deemed to
have performed all of its obligations under this Agreement, (iii) all rights and
benefits the Employee may have under any employee benefit, bonus and/or stock
option plans of the Company shall be determined in accordance with the terms and
conditions of such plans and programs, and (iv) the Non-Compete provision in
Section 15 hereof shall immediately cease.

 



--------------------------------------------------------------------------------

  (e) VOLUNTARY TERMINATION. The Employee may voluntarily terminate his
employment under this Agreement at any time by providing at least ninety (90)
days’ prior written notice to the Company, provided, however, the notice
requirement and the remaining employment period may be waived or reduced,
respectively, by the Company in whole or in part. In such event, the Employee
shall be entitled to receive his Base Salary until the date his employment
terminates, and all other benefits the Employee may have under any employee
benefit, bonus and/or stock option plans and programs of the Company shall be
determined in accordance with the terms and conditions of such plans and
programs. Voluntary Termination shall not include “Resignation For Good Reason”
defined as follows;

 

  (i) the assignment to the Employee of any lesser duties inconsistent with the
Employee’s executive position (including status, offices, titles or reporting
relationships), authority, duties or responsibilities as contemplated by Section
1 hereof, that results in a long-term material diminution in such position,
authority, duties or responsibilities, but excluding for these purposes (i) any
isolated and insubstantial action not taken in bad faith and which is remedied
by the Company promptly after receipt of notice thereof given by Employee; or
(ii) the hiring of additional senior officers whose rank may exceed Employees or
changes in, or the assignment of, additional duties which are required as part
of the Company’s business needs but do not result in a substantial and material
diminution of Employee’s position and responsibilities as a senior officer;

 

  (ii) any material failure by the Company to honor its material obligations
under this Agreement but only after Employee provides the Company thirty (30)
days written notice and an opportunity to cure such failure within such period;

 

  (iii) any failure by the Company to obtain an assumption of this Agreement by
a successor corporation as required under Subsection 14(f) hereof;

 

  (iv) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement; or

 

  (v) a material reduction in salary, bonus, benefits or overall remuneration
unrelated to the performance of Employee’s Duties, or as a result of the
Company’s financial condition, in which case the compensatory and benefit
reductions shall be on a basis not materially inconsistent with those of other
executive officers.

 



--------------------------------------------------------------------------------

  (f) TERMINATION IN THE EVENT OF A CHANGE OF CONTROL. In the event of a. Change
of Control (as defined in the Stock Plan) of the Company in which subsection (d)
above does not apply, either Company or Employee may terminate this Agreement
upon written notice at any time after such Change of Control occurs (but in any
event not later than six (6) months after the Change of Control). In the event
of the termination of this Agreement by either party under this subsection, (i)
all of Employee’s outstanding incentive stock options or other awards granted
under the Stock Plan will immediately vest and become immediately and fully
exercisable and any restrictions or requirements with respect to any prior
grants of Restricted Stock or, Performance Shares as defined in the Stock Plan
or other awards thereunder will be deemed waived or met, and (ii) the Company or
its successor shall be obligated (Y) to pay Employee the consideration provided
in Section 9 above and in Section 15 below (unless the Non-Compete Covenant is
waived or not enforced by the Company or its successors and assigns), and (Z) to
continue the Employee under the Company’s health plan and to pay the premiums
therefore to the extent such plan remains in effect and Employee remains
eligible to participate in same, in lieu of any other rights, claims or benefits
created or receivable under this Agreement,

 

15. COVENANT NOT TO COMPETE. It was a mandatory and material condition imposed
by the Company for Employee to enter into this Agreement and grant the Company
the Non-Compete Covenant contained herein, and in consideration provided for
therein and herein Employee agrees with the Company that during the period of
his employment and for a period of two (2) years (the “Restricted Period”)
following his termination of employment for any reason, whether by resignation
(with or without good reason), termination by the Company for cause or without
cause, or any other reason whatsoever, except for Employee’s association with
Houston Community Hospital, Inc., Employee will not compete, whether directly or
indirectly as an owner, partner, shareholder, member, sole proprietor,
consultant, manager, officer, director or in any other capacity except as a
passive investor without managerial responsibilities, in the ownership or
operation of ASC’s or hospitals in (i) Houston, Texas, Harris County, Texas, and
in all contiguous counties and (ii) in such other counties (including all
contiguous counties) where the Company or its affiliates own and/or operate,
whether directly or indirectly, any ASC or hospital in the State of Texas or any
other of the forty-nine (49) states of the United States of America. In the
event Employee voluntarily terminates his employment, he shall not be entitled
to severance pay or any other additional payments of consideration for this
covenant not to compete, In the event Employee’s employment is terminated
without cause, he shall be entitled to the consideration provided for in Section
8 and he shall be additionally entitled to his full Base Salary in effect as of
the date of termination, payable in monthly installments commencing in month
seven (7) following his termination of employment through the final month of
this covenant not to compete. If Employee’s employment is terminated for cause
or if Employee resigns without good reason, Employee shall not be entitled to
any severance benefits, and Employee’s outstanding incentive stock options under
the Stock Plan or any other benefits provided for thereunder including but not
limited to restricted stock, stock appreciation rights, performance shares or
cash bonus programs which are not then vested, exercised and paid or performed
in full will terminate and Employee shall receive no additional consideration
for Employee’s covenant not to compete. The Company or its legal successors or
permitted assigns

 



--------------------------------------------------------------------------------

may waive its rights under this Section 15 and in that event Employee shall not
be entitled to the consideration for this covenant not to compete specified in
this Section 15 and may compete with the Company in any area or in any legal
manner; provided, however, the provisions and restrictions relating to the use
or disclosure of Proprietary Information shall continue to apply.

 

16. SOLICITATION. Employee hereby agrees that during the Restricted Period, he
will not directly or indirectly, solicit or participate as employee, agent,
consultant, stockholder, director, partner or in other individual or
representative capacity in any business which solicits, business from any
person, firm, corporation or other entity which is or was a customer, supplier
or business associate of the Company, or from any successor in interest to any
such person, firm, corporation or other entity for the purpose of securing
business, contacts, or developing a hospital or ASC. Further, Employee hereby
agrees that he will not directly or indirectly, entice, encourage, ask or
otherwise promote employees of the Company to terminate their employment with
the Company

 

17. NOTICES. Any notices required or permitted hereunder shall be sufficient if
in writing and sent by certified mail, return receipt requested with postage
prepaid to the other party at the appropriate address set forth below, or to
such other address as may be designated by written notice similarly given by
either party to the other. All notices shall also be effective if in writing,
when received, with confirmation thereof, by mail as provided above, fax,
personal delivery, courier service or electronic transmission if proof of
delivery is obtained, and if sent via e-mail, proof of sending and the opening
of the e-mail is required, followed by written notification in any manner
provided above.

 

  (I) If to the Company:

 

Dynacq International, Inc.

4301 A Vista

Pasadena, Texas 77504 Attn:

Chairman and CEO

Cc: Philip Chan, CFO

cc: Eric Carter, General Counsel

 

If to the Employee:

 

Richard Valentine

 

18. GOVERNING LAW, JURISDICTION, VENUE, AND ATTORNEYS’ FEES. THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. IN THE EVENT OF ANY CONFLICT RELATING TO OR
ARISING OUT OF THIS AGREEMENT, IN WHOLE OR IN PART, THE PARTIES AGREE TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL DISTRICT COURTS IN HOUSTON,
HARRIS COUNTY, TEXAS AND AGREE TO EXCLUSIVE VENUE IN SUCH COURTS. IN THE EVENT
OF LEGAL PROCEEDINGS HEREUNDER, THE PARTY SUBSTANTIALLY PREVAILING ON THE MERITS
SHALL BE ENTITLED TO AN AWARD OF ATTORNEYS’ FEES AND COSTS. ANY PARTY MAY
REQUEST AND OBTAIN A NON-BINDING MEDIATION

 



--------------------------------------------------------------------------------

HEARING AFTER FILING A LAWSUIT HEREUNDER IN HOUSTON, TEXAS, WITH COSTS TO BE
SHARED EQUALLY, AND THE MEDIATOR SHALL BE APPOINTED BY THE COURT IF THE PARTIES
CANNOT AGREE TO A MEDIATOR.

 

19. ENTIRE AGREEMENTS AND AMENDMENTS. This Agreement contains the entire
agreement of the Employee and the Company relating to the matters contained
herein (except with respect to “Options” or “Awards” as defined in the Stock
Plan, whether referred to herein or hereafter arising, the terms of the Stock
Plan and/or the later agreement relating to any Stock Plan Award or Option shall
control) and this Agreement supersedes all prior agreements and understandings,
oral or written, between the Employee and the Company with respect to the
subject matter hereof; this Agreement may not be amended or modified except by
an agreement in writing signed by the party against whom enforcement of any
waiver or modification is sought. In the event of any conflict, ambiguity,
inconsistency, or outright differences between the parties’ rights under the
Merger Documentation, the agreement that addresses the matter with the greatest
specificity shall control.

 

20. HEADINGS. The headings of Sections and subsections hereof are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

21. SEPARABILITY. If any provisions of this Agreement are rendered or declared
illegal, invalid, or unenforceable by reason of any existing or subsequently
enacted legislation or by the final judgment of any court of competent
jurisdiction, the Employee and the Company shall promptly meet and negotiate
substitute provisions for those rendered or declared illegal or unenforceable to
preserve the original intent of this Agreement to the extent legally possible,
but all other provisions of this Agreement shall remain in full force and
effect.

 

22. ASSIGNMENTS. The Company may assign this Agreement to any person or entity
succeeding to all or substantially all the business interests of the Company by
merger or otherwise. The rights and obligations of the Employee under this
Agreement are personal to him, and no such rights, benefits or obligations shall
be subject to voluntary or involuntary alienation, assignment or transfer,
except to a successor in interest to substantially all of the assets or business
interests or ownership of the Company or the Company Group, whether directly or
indirectly, as provided above.

 

23. COUNTERPARTS. This Agreement may be executed in one or more counterparts and
by facsimile, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

24. SURVIVAL OF CERTAIN TERMS. The terms contained in Sections 12,13,14,15 and
16 shall survive the termination of this Agreement for any reason, whether
terminated by Company or Employee.

 

25. CONSTRUCTION OF AGREEMENT. The parties hereto acknowledge, stipulate and
agree that this Agreement was jointly prepared, negotiated and drafted by the
parties and their respective counsel, and agree that the presumption of a
favorable interpretation for the nondrafting party in the event of ambiguity or
any other matter of interpretation shall not apply.

 



--------------------------------------------------------------------------------

26. BREACH OF EMPLOYEE’S COVENANTS. If Employee breaches or threatens to breach
Sections 12, 13, 15 or 16 hereof, Employee specifically acknowledges that such
breach or breaches shall be conclusively presumed to cause irreparable harm to
the Company or Company Group entitling it to all equitable relief available at
law or in equity including but not limited to a temporary restraining order, a
temporary injunction and a permanent injunction and Employee stipulates and
acknowledges that monetary recovery shall not be sufficient alone to compensate
the Company in such events and waives proof thereof and the necessity for the
Company to post a bond, except for the minimum amount permitted by law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date stated in the initial paragraph above.

 

EMPLOYEE: /s/    Richard Valentine         Richard Valentine EMPLOYER: Dynacq
International, Inc. By:   /s/    Sarah C. Garvin                 Sarah C.
Garvin, COO

 